NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 19-3898
                                     _____________

                                  OLIVER GRIER, JR.,
                                              Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY

                      _____________________________________

                 On Appeal from the United States District Court for the
                                  District of Delaware
                         (District Court No.: 1:18-cv-00386)
                    Magistrate Judge: Honorable Sherry R. Fallon
                     _____________________________________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                     July 2, 2020

                                 (Filed: August 27, 2020)

       Before: GREENAWAY, JR., SHWARTZ and RENDELL, Circuit Judges.


                                      O P I N I O N*
                                       _________


RENDELL, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Appellant Oliver Grier, Jr., challenges the District Court’s decision to affirm the

Administrative Law Judge’s (ALJ) denial of his application for supplemental security

income (SSI). Grier argues that the ALJ and the District Court failed to consider his need

for a supportive environment and improperly discounted the opinions of his treating

physicians. We agree that consideration of the impact of a supportive environment on

Grier’s ability to work was warranted, and we will therefore vacate and remand for

further proceedings.

    I.   Factual and Procedural Background

         On August 27, 2013, Grier filed a claim for SSI and alleged disability on the basis

of mental impairments that caused him difficulty working around large numbers of

people. 1 At the time, he was 23 with limited education and past work experience. He

had been diagnosed with schizophrenia, among other psychological issues.

         The state disability agency referred Grier for an in-person examination with a

psychologist, Kimberlyn R. Watson, Ph.D. Dr. Watson conducted the examination in

November 2013 and found no evidence of an active psychotic disorder, although she

diagnosed paranoid personality features, bipolar disorder, learning disability, and social

anxiety disorder all by history. She emphasized that Grier “seems to function well with

his current level of stressors” and noted that he has “a very structured life with limited

exposure to a wide range of individuals who are unknown to him.” Tr. 333. Overall, Dr.




1
  Appellant had previously applied for SSI in 2012, but the SSA denied his claim at the
initial level of review without any further appeal.
                                               2
Watson evaluated Grier’s Global Assessment of Functioning (GAF) score as 57,

indicating moderate symptoms or functioning difficulties.

       Dr. Watson also completed an evaluation form concerning specific functional

areas. She assessed Grier as moderately impaired in relating to others and, with respect

to his daily living activities, mildly restricted when in his own space, but moderately

restricted when around crowds. Dr. Watson found a moderate limitation in coping with

the pressures of ordinary work and only mild limitations in understanding simple

instructions, carrying out instructions under ordinary supervision, performing routine or

repetitive tasks under ordinary supervision, and sustaining work performance and

attendance in a normal work setting.

       Two non-examining specialists reviewed and agreed with Dr. Watson’s

conclusions. In January 2014, the state disability agency referred the case to Charlene

Tucker-Okine, Ph.D., who agreed that Grier was only mildly or moderately limited in

functional abilities relevant to work performance. After Grier sought reconsideration, the

state agency referred the case to Christopher King, Psy.D., who reviewed the file. On

August 13, 2014, Dr. King agreed that Grier was only mildly or moderately limited in

abilities relevant to sustained work performance. Both Dr. King and Dr. Tucker-Okine

determined, based on their review of Grier’s file, that he could “handle simple tasks in a

low contact environment.” Tr. 76, 89.

       Twice in 2014, Grier was hospitalized when he stopped taking his medication and

engaged in substance abuse. On March 16 and 17, 2014, he was hospitalized after


                                             3
engaging in violent behavior and demonstrating paranoia. He was transferred to the

Delaware Psychiatric Center, where he improved after resuming medication and

treatment. He was discharged on April 22, 2014, with a GAF score of 55. His personal

discharge plan stated that he would rely on “family and friends[’] support” in his

recovery and that he felt “unsafe” in “big crowds.” Tr. 475. In October 2014, Grier was

again hospitalized after non-compliance with medication. He presented with auditory

hallucinations, paranoia, and agitation. After an 11-day stay at the Rockford Center,

during which he resumed medication and therapy, he was discharged with a GAF score

of 50.

         In addition to the foregoing records, the ALJ who assessed Grier’s SSI application

considered records from Grier’s treating psychiatrist at the time of the hearing, Lavinia

Park, MD; his former treating psychiatrist, Ralph Kaufman, MD; and his mental health

case manager, Carlos Mackell, MS. In a questionnaire completed at the request of the

state, Mackell emphasized Grier’s challenges with memory, concentration, and

completing tasks. Mackell also noted, however, that Grier could interact with others

positively and engage in various activities. Nonetheless, Mackell concluded that Grier

requires support from RHD staff or his parents, and that his condition “cause[s] him to

not be capable of working at this time.” Tr. 423. In other reports, Mackell noted that

Grier “relies heavily on his” family, and especially his mother, who “pay[s] his bills and

provide[s] him with money on a weekly basis”; relies on his family for transportation;

and “needs his family to advocate for him in some situations.” Tr. 550, 552. Mackell



                                              4
also observed that Grier had “[g]ood family suppor[t],” despite his hallucinations,

delusions, and isolation. Tr. 581.

       Dr. Kaufman’s notes from around the same time—when he was Grier’s treating

psychiatrist—indicate some panic attacks, paranoia, and hallucinations, but his notes also

emphasize that, with medication, Grier steadily improved and engaged in certain

activities. Similarly, Dr. Kaufman’s notes from after Grier’s second hospitalization

indicate that he improved, was not exhibiting delusional symptoms or having racing

thoughts, and was able to spend time doing activities. On February 2, 2015, Dr. Kaufman

completed a Delaware Health and Social Services Medical Certification in which he

opined that Grier could not work at his usual occupation and would not be able to

perform any other work full time. Dr. Kaufman’s subsequent notes, however, indicate

that Grier’s delusional thinking was only occasional and “d[id] not appear to impact him

so much.” Tr. 592. The same records indicate that Grier increasingly left the house and

engaged in social activities with his family members.

       Dr. Park offered similar assessments about Grier’s ability to work, although her

records also showed improvement. In March 2016, just after Dr. Park took over Grier’s

care from Dr. Kaufman, she submitted a medical summary in which she observed that

Grier had schizophrenia, could not work full-time, and required supervision. She noted,

however, that his condition had improved since his October 2014 hospitalization and that

his medication effectively managed auditory hallucinations, paranoia, and mood.

Records also indicate that Grier was increasingly active and social, including going out to

stores or gas stations with family and pushing himself to go out despite his ongoing

                                             5
anxiety. Dr. Park’s August 2016 notes specifically recount normal, logical thought

processes. Nonetheless, in a questionnaire around the same time, Dr. Park recorded that,

despite the use of medications, Grier continued to struggle with anxiety, panic attacks,

paranoia, and delusions. Dr. Park wrote that Grier had a poor ability to work in

proximity with others, deal with the public, or travel in unfamiliar places. She also found

that he had a serious limitation in his ability to maintain attention, maintain attendance,

be punctual, respond to changes appropriately, deal with normal work stress, set realistic

goals, maintain socially appropriate behavior, and use public transportation.

        In October 2016, ALJ Jack Penca conducted a hearing and evaluated the record.

The ALJ heard from Grier, his mother, his attorney, and a vocational expert. He also

reviewed Dr. Watson’s November 2013 examination report, the reports from Dr. Tucker-

Okine and Dr. King, and the records from Grier’s hospitalizations and treatment through

2016.

        The ALJ found that Grier had the severe impairment of schizophrenia but that the

impairment did not meet a mental listing for per se disability. The ALJ then assessed

Grier’s residual functional capacity (RFC) and determined that Grier could sustain work

in a job with “simple, unskilled tasks; no fast pace or strict production requirements;

occasional interaction with co-workers, with no teamwork or tandem tasks; and no

interaction with the public.” Tr. 24.

        In reaching this conclusion, the ALJ afforded “great weight” to the opinions of the

Agency specialists, Dr. Watson, Dr. Tucker-Okine, and Dr. King, that Grier had no more

than mild or moderate limitations. Tr. 26. In the ALJ’s view, available records showed

                                              6
that Grier’s functionality remained equivalent to the functionality that the Agency

specialists found in their evaluations, so long as he complied with treatment. Although

the ALJ acknowledged that Grier had twice been hospitalized in 2014, he emphasized

that those episodes resulted from non-compliance with medication and that, since the

hospitalizations, Grier had demonstrated increased activity and independence, which

corroborated the conclusions of the Agency specialists.

       The ALJ gave “no weight” to the opinions of Appellant’s treating physicians and

case manager. Tr. 27. He found their conclusions that Grier’s limitations would prevent

full-time work inconsistent with the record and the physicians’ notes. Based primarily on

the Agency physicians’ reports and the testimony of the vocational expert, the ALJ

concluded that Grier was not disabled from the date of his application through the date of

the decision. The Appeals Council denied a request for review.

       Grier argued before the District Court that the ALJ erred in his assessment of the

opinions of the treating providers and in failing to consider Grier’s need for a structured

living environment. The Court found that both the ALJ’s evaluation of the treating

providers’ medical opinions and the ALJ’s finding that Grier could function outside a

structured living environment were supported by substantial evidence. Finding that

substantial evidence supported the ALJ’s determination regarding Grier’s RFC, the

District Court denied Grier’s motion for summary judgment and granted the




                                             7
Commissioner’s cross-motion for summary judgment. It then denied a motion to alter or

amend the judgment, and Grier now appeals. 2

    II.   Standard of Review

          Like the District Court, we exercise plenary review over the ALJ’s legal

conclusions and review the factual findings for substantial evidence. 42 U.S.C. § 405(g);

Zirnsak v. Colvin, 777 F.3d 607, 610-11 (3d Cir. 2014). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted).

Although “we owe deference to [the ALJ’s] evaluation of the evidence, assessment of the

credibility of witnesses, and reconciliation of conflicting expert opinions,” remand is

necessary “where we cannot ascertain whether the ALJ truly considered competing

evidence, and whether a claimant’s conditions, individually and collectively, impacted”

his ability to work. Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 506 (3d Cir. 2009).

III.      Discussion

          Grier raises two issues on appeal. First, he contends that the ALJ did not

adequately evaluate the medical opinion evidence. Second, he argues that the ALJ failed

to consider his need for a supportive environment when formulating the RFC.

          We need not address whether the ALJ erred in how it weighed the medical

evidence because we agree that the ALJ failed to consider Grier’s need for a structured

living environment. In addition to medical evidence, RFC assessments “must be based


2
  The District Court had jurisdiction under 42 U.S.C. § 405(g). We have jurisdiction to
review the District Court’s decision pursuant to 28 U.S.C. § 1291.
                                               8
on all of the relevant evidence in the case record, such as . . . [n]eed for structured living

environment.” SSR 96-8P, 1996 WL 374184 (July 2, 1996). Failure to address crucial

facts, such as the need for a structured environment, may warrant remand. See Burnett v.

Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000). Here, the ALJ’s brief

discussion of Grier’s need for a structured environment was inadequate and overlooked

crucial evidence.

       The government contends that the ALJ’s brief references to Grier’s environment

provided sufficient consideration of Grier’s need for a structured environment. We

disagree. The ALJ failed to discuss specific evidence pertaining to the significance of

Grier’s structured living environment. For instance, most of the activities to which the

ALJ pointed as evidence of Grier’s ability to engage in the community without support

were activities—swimming, yard work, exercise—that he only enjoyed when in the

company of close family or friends. Similarly, Dr. Watson’s evaluation, to which the

ALJ attributed “great weight,” Tr. 26, noted that Grier currently has “a very structured

life with limited exposure to a wide range of individuals who are unknown to him” and

that he “functions well within his current level of stressors” in such a structured

environment. Tr. 333. This evidence suggests that Grier’s success may be the result of

his current environment, which is quite structured and involves limited exposure to

unfamiliar individuals. Yet the ALJ did not consider this possibility.

       The ALJ also emphasized Grier’s ability to function when compliant with

medication but did not examine whether Grier requires a supportive environment in order

to maintain compliance. Grier’s mother indicated that Grier requires regular reminders to

                                               9
take his medication, and Grier’s two hospitalizations due to noncompliance, both of

which occurred even when in a supportive environment, corroborate the view that

support may be essential to Grier maintaining medication compliance. The ALJ

acknowledged the hospitalizations and repeatedly qualified Grier’s stable condition as

dependent on medication compliance. But the ALJ never considered the need for a

structured environment to ensure such compliance. Because the ALJ failed to adequately

consider this important issue, we will remand to allow for consideration of Grier’s need

for a supportive environment.

IV.    Conclusion

       For the foregoing reasons, we will vacate the District Court’s order and remand for

further proceedings consistent with this opinion.




                                            10